Bischoff, J.
The book for royalties on the sale of which this action was brought bore the following inscription: “ Naught’s gained, All’s spent, when our desire is got without content;” not wholly without portent to the parties in view of the defendant’s attitude in this litigation.
Concededly the contract was to the effect that in consideration of the plaintiff’s permission to. the defendant to publish his story, “ The Congressman’s Wife,” in book form, the defendant would pay him a royalty of fifteen cents for each copy sold. The plaintiff’s permission was given, the book was published and 2,080 copies thereof were sold. The plaintiff’s recovery is not assailable as excessive in amount.
It was contended for the defendant that the plaintiff had induced it to enter into the contract by representing himself to be exclusively entitled to the literary property rights in *404the story, whereas in truth he had previously parted with such rights to the Ess Ess Publishing Company. Upon the trial, however, it conclusively appeared from the evidence that the defendant contracted with the plaintiff knowing of his contract with the Ess Ess Company, pursuant to the terms of which that company had acquired the right to publish the story within a given time, and the plaintiff was entitled to a reversion of his rights as author, upon the payment of a stated sum, if the Ess Ess Company should fail to publish the story, which it did. The defendant’s motive, therefore, for desiring the plaintiff’s permission to its publication is plain. Without such permission it could not have acquired an unqualified right to publish the story from anybody.
Aside from this claim of misrepresentation the defendant now urges that since, when it entered into the contract with the plaintiff, the latter had not yet been reinstated in his former rights, the sum payable to the Ess Ess Company remaining unpaid, his permission then given was of no avail to the defendant and did not give it the right to publish the story, and so that the contract with the plaintiff failed of consideration and was not obligatory upon it. The fallacy of this contention, however, appears when it is pointed out that agreeably to its contract with the plaintiff the defendant purchased his permission to the publication by it, not the right thereto. The contract, as made, operated to disable the plaintiff from subsequently questioning the defendant’s right to publish the story so far as he was personally concerned. This may or may not have been a substantial advantage to the plaintiff, but it was what the parties bargained for. The plaintiff was free to withhold his permission, and, having given it, the disability assumed must be deemed to be the measure of consideration accepted by the defendant for its promise. It is obvious that the defendant confounds the consideration with the motive which led it to the making of the contract, or its expectation of a result therefrom. Philpot v. Gruninger, 81 U. S. 570. With neither of these, however, are we concerned. What was sought of the plaintiff for defendant’s promise to pay him royalties *405was his permission for the publication. This permission the defendant concededly had, and both upon principle and authority this established the contractual relation of the parties. Hamer v. Sidway, 124 N. Y. 538. Nor can the contract, as entered into, be reasonably construed to involve an attempt upon the plaintiff’s part to induce the defendant' to commit an unlawful act by undertaking the publication of the story in violation of the property rights of others therein.
The judgment should be affirmed, with costs.
Freedman, P. J., and Fitzgerald, J., concur.
Judgment affirmed, with costs.